UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2008 COMMISSION FILE NO.: 0-52356 SEAWAY VALLEY CAPITAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 20-5996486 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 10-18 Park Street, 2nd Floor, Gouverneur, NY 13642 (Address of principal executive offices) (Zip Code) (315) 287-1122 (Registrant’s telephone number including area code) Securities registered pursuant to Section 12(b) of the Act: None. Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.0001 par value. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 406 of the Securities Act.Yes No √ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13or 15(d) of the Exchange Act. Yes [ ] No [X] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ]. Indicate by check mark ifdisclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One)Large accelerated filer Accelerated filer Non-accelerated filer Small reporting companyX Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[ ] No [X] The number of outstanding shares of common stock as of May 14, 2009 was 3,411,426.
